This was an action brought in the municipal court of the city of High Point on an insurance policy issued by the defendant to the transportation company insuring the insured, inter alia, against loss by reason of legal liability as a carrier for loss of goods.
On motion of the plaintiffs, judgment on the pleadings was rendered in the municipal court to the effect that the plaintiffs were entitled to *Page 666 
recover of the defendant the sum of $3,197.10, with interest. To this judgment the defendant excepted and appealed to the Superior Court.
The Superior Court affirmed the judgment of the municipal court with the modification that an issue as to the amount of the recovery should have been submitted to a jury, and remanded the case to the municipal court that such an issue might there be submitted. To this judgment the defendant excepted and appealed to the Supreme Court.
The judgment from which the defendant appeals to this Court is not a final judgment, and for that reason the appeal is premature, and must be dismissed. Smith v. Matthews, 203 N.C. 218, and cases there cited.
Appeal dismissed.